internal_revenue_service number release date index number --------------------------------- in re -------------------------------------------- --------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ telephone number -------------------- refer reply to cc tege eb ec plr-108565-10 date date legend taxpayer --------------------------------------------- acquiring ------------------------ merger subsidiary ----------------------------------- date a --------------------------- date b ----------------------- date c ----------------------- date d --------------------------- dear ----------------- this letter is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically taxpayer requested a ruling that taxpayer’s officers are not covered employees for the short taxable_year ending on date b for purposes of sec_162 and that the deduction limitation of sec_162 is not reduced by sec_162 the facts as represented are as follows on date a taxpayer entered into a merger agreement with acquiring and merger subsidiary merger subsidiary is a direct wholly-owned subsidiary of acquiring pursuant to the merger agreement taxpayer merged with and into merger subsidiary which was the surviving corporation the acquisition was completed on date b before the end of the taxpayer’s taxable_year resulting in a short taxable_year ending on date b on date c the taxpayer terminated its registration of securities by filing a form_15 with the securities_and_exchange_commission taxpayer represents that pursuant to the executive compensation disclosure rules under the securities exchange act of exchange act taxpayer is not required to disclose compensation of its officers for the fiscal_year ending on date d or for any plr-108565-10 portion of such year including any portion of taxpayer’s short taxable_year ending on date b sec_162 of the code allows a deduction for all of the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 of the code defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_162 of the code defines covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides that a covered_employee means any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act the executive compensation disclosure rules are contained in item of regulation s-k cfr these rules require disclosure of compensation awarded to earned by or paid to certain executive officers pursuant to notice_2007_49 2007_1_cb_1429 effective for taxable years ending on or after date the irs interprets the term covered_employee for purposes of sec_162 to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the principal executive officer within the meaning of the disclosure rules of the taxpayer or an individual acting in such a capacity or if the total compensation of such employee for that taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the three highest compensated officers for the taxable_year other than the principal executive officer or the principal financial officer plr-108565-10 therefore based solely on the facts presented we rule as follows for purposes of sec_162 of the code taxpayer’s officers are not covered employees with respect to taxpayer for taxpayer’s taxable_year ending on date b because taxpayer’s officers are not covered employees of taxpayer for its taxable_year ending on date b a ruling that the deduction limitation of sec_162 is not reduced by operation of sec_162 is not being issued based on section dollar_figure of revproc_2010_1 2010_1_irb_1 except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code including but not limited to sec_280g this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely thomas d scholz assistant branch chief executive compensation branch office of division counsel associate chief_counsel tax exempt government entities
